Case 2:17-cv-10645-MFL-DRG ECF No. 60 filed 06/23/20        PageID.1315    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MATI LEEAL, et al.,

        Plaintiffs,                                 Case No. 17-cv-10645
                                                    Hon. Matthew F. Leitman
v.

DITECH FINANCIAL LLC,
F/K/A GREEN TREE SERVICING, LLC,

     Defendant.
__________________________________________________________________/

                                      JUDGMENT

        In accordance with the Court’s Opinion and Order Granting Defendant’s

Renewed Motion for Summary Judgment (ECF No. 55), dated March 5, 2020, and

the Court’s Order Granting Defendant’s Motion to Dismiss Defendant’s

Counterclaims (ECF No. 58), dated May 27, 2020,

        IT IS HEREBY ADJUDGED AND DECLARED that:

      Judgment is entered in favor of Defendant Ditech Financial LLC (“Ditech”)

        and against Plaintiffs Mati Leeal and Malka Leeal on all of the claims raised

        against Ditech in the Leeals’ Complaint (ECF No. 1, PageID.22–25).

      It is further declared that:




                                          1
Case 2:17-cv-10645-MFL-DRG ECF No. 60 filed 06/23/20     PageID.1316    Page 2 of 3




            A. The September 17, 2015, Default Judgment entered by the Oakland

               County Circuit Court, Case No. 15-46929-CH, is not binding on

               Ditech;

            B. The Mortgage – dated November 16, 2007, and recorded in Liber

               39796 (see Mortgage, ECF No. 49-1, PageID.1170–1178; Note,

               ECF No. 49-1, PageID.1166–1168) – remains a valid and

               enforceable first lien Mortgage against the property at 29249

               Chelsea Crossing, Farmington Hills, Michigan, as Mati Leeal and

               Malka Leeal could not adjudicate the underlying validity of the Note

               and Mortgage when the proper parties in interest were not named or

               represented in the 2015 action before the Oakland County Circuit

               Court; and

            C. Ditech is entitled to exercise its statutory and contractual rights

               under the Mortgage, including foreclosure.

    Counts II and III of Ditech’s Counter-Complaint (ECF No. 17, PageID.539–

      544) are DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                                  DAVID J. WEAVER
                                                  CLERK OF COURT

                                            By: s/Holly A. Monda
                                                  Deputy Clerk

                                        2
Case 2:17-cv-10645-MFL-DRG ECF No. 60 filed 06/23/20   PageID.1317   Page 3 of 3




Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: June 23, 2020
Flint, Michigan




                                      3
